Matter of Cobb (2017 NY Slip Op 05305)





Matter of Cobb


2017 NY Slip Op 05305


Decided on June 29, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: June 29, 2017

[*1]In the Matter of MARY MARGARET COBB, an Attorney. (Attorney Registration No. 5284617)

Calendar Date: June 26, 2017

Before: Peters, P.J., McCarthy, Garry, Lynch and Rose, JJ.


Mary Margaret Cobb, Washington, DC, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Mary Margaret Cobb was admitted to practice by this Court in 2014 and lists a business address in Washington, DC with the Office of Court Administration. Cobb now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it does not oppose Cobb's application.
Upon reading the affidavit of Cobb sworn to January 9, 2017 and filed with this Court on May 15, 2017, and upon reading the June 19, 2017 correspondence in response by the Chief Attorney for AGC, and having determined that Cobb is eligible to resign for nondisciplinary reasons, we grant her application and accept her resignation.
Peters, P.J., McCarthy, Garry, Lynch and Rose, JJ., concur.
ORDERED that Mary Margaret Cobb's application for permission to resign is granted and her nondisciplinary resignation is accepted; and it is further
ORDERED that Mary Margaret Cobb's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that, effective immediately, Mary Margaret Cobb
is commanded to desist and refrain from the practice of law in
any form in the State of New York, either as principal or as
agent, clerk or employee of another; and Cobb is hereby
forbidden to appear as an attorney or counselor-at-law before any
court, judge, justice, board, commission or other public
authority, or to give to another an opinion as to the law or its
application, or any advice in relation thereto, or to hold
herself out in any way as an attorney and counselor-at-law in
this State; and it is further
ORDERED that Mary Margaret Cobb shall, within 30 days of the date of entry of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to her.